Case 2:18-cV-16083-.]l\/|V-.]AD Document 1 Filed 11/13/18 Page 1 of 8 PagelD: 1

15 44 (Ri:\'. 06!17]

CIVIL COVER SHEET

The.15 44 civil cover sheet and the information contained lierein_ni_:ilher replace nor supplement the |'il_i`ng and service ofpl_eading_s or oiher papers_as re uiiecl by law, except as
provided by l_oea]_ rules of_cc_)url. This formy approved by lhc Judicial Conferencc Ofthc Urlilcd Slales in Scptcmber 1974, is required for lhe Lisi: 01 the lerk ol`Cour‘l 1`0r111C
purpose of initialmg llic civil docket Shcet. .'SI;T:` l.\’.S'T‘RH( '1".'().\'.5` ().V Nl-.'.\'i"P.-lGl'-.'O!-` T'HIS l-'URM.}

 

5011”£11§#§1¢"11§11§§3

1480 Route 46, Apt 314-B

Parsippany, NJ 07054

(b) Counly 01` Residence 01` Fi`rsl Lisled P13inlil`l`

Nlorris

(i':`,\'C`I;`P'l" IN U.S. I’I.AINT'H"I" (`.4.8`1".`.5)

(c

Gra am F. Baird, Law Office of Erie

A110l‘¥1€y5 (I~`irirr Nairie, Ar!r!re.\'.\'. and Tul

1’ Jhmi'<’
4 Shore

Nur;ibwy

2 F’enn Center, 1500 JFK Blvd, Suite 1240, F’hileic|elphi'.al F’A 19102

Tel: 267-546-0'131

400 Webro Road

NOTE:

Al[Ol'l‘|C)'S ('U'Kumi'n)

 

PPZ%F*?.PYANTS

Parsippany, NJ 0?054
Coi.inly of Residi:nee of First Listed Def`i:ndam

lVlorris

(h\" U.S. i"!./UNT`H"}" C,-lSI-.`S UNM]

lN LAND C`ONDEMNATION CASES. USE THE LOC`AT|ON OF
'I`HE TR.~\CT OF LAND INVOLVED.

 

 

 

 

 

 

 

 

 

 

". BAS|S OF JUR|SDICTION fl’l'¢ic'i.'rur ".\'”ur()ri¢':‘i¢).\'())ii"i) l". CIT[ZENSHIP OF PRINC[PAL PARTlES H’!uceaii "1 i)i()m.' Ba\‘j)r I’l'¢irair.iff
{’,'~`i)r I):i'¢'n\'ir_\' f_'ri,\'c,r Ori.fi') ¢iml U)iv Br),\'fn.i' f)r'_,'l')rr.i'um'j
5 1 U.S. Govcrnmem 5 3 cher:i] Qi:cslion l’TF l)l'll" PTF DEF
Plziintil'l` (U.S. (`ro\'errmii:n!Nr)-' n ."uri[iQ Cilizen ol`Tliis S:ate 5 l 5 [ liieorporalcr.l cir Pn`ncip:il Plzii:e 5 4 5 4
ol`Busincss ln Tliis Slnle
5 2 U.S. Ciovemmem 5 4 Di\'i:rsily Ciliz¢:n of,‘\nolhcr Slalc 5 2 5 2 lncc)rpora|cd mild Principul Plucc 5 5 5 5
Del`endaiil (i'ndwaiv (.`n'i.'eii.€hi'p uf.f’urii'e.v m mm H.') ol` Bus`mc:ss ln Anothcr Siaic
Ciiizen or Subjccl ol`ii 5 3 5 3 Foreign Naiion 5 6 5 6
Forcih'n Cuuli '
lV. NATURE OF SU|T (l'lauc¢m ","\" iii O)u: fm Ori[iu Click here for: Naluri: ol`SLiil Code Descrigtions.
1 CONTRA("T TO_EI`S FORFE]TURE!PENA|.T\' §_:-\NKRUPTCY OTHER STA'I'UTES
5 110 lnsurance I’ERSON.~\L lN.lllR\' PERSONAL lNJUR\' 5 625 Drug R.clated Si:izi:rc 5 422 Appe;i| 28 USC 158 5 375F:ilsc(`1:1iii'is .»\cl
5 120 Mcirine 5 310.1'\irp1ane 5 365 Pcrso:ml lnjury - ol`l’rr.\pei'i)l 21 USC 831 5 423 \'~"iilidra\\-al 5 316 Qui Tai'n (31 USC
5 130 diil|cr .~\cl 5 315 Airplnnc Produei Prodi.ici Liubi!iiy 5 690 Oiher 23 USC` 157 3729(a))
5 140 Nl:goliablc 1nstrun1cnt Liabiliiy 5 3671-1ea1t1i(`aref 5 400 Si:iie Re:ipportionmcnl
5 150 Reec\veryol`Overpaymeni 5 320 .-\ssault. Libel & [’lmmiaceuliea| I’ROPERT\' RlGl-ITS 5 410 Aniiii'issi
& Ent’orcement ofJi.\dgmcni Slaiider E’ersona| lnjur_v 5 320 Copyrighis l'_'l 430 Bimks and Banking
5 151 i\‘fedicarc .-\<:i 5 330 Federa| F.niployers` Producl Liabilii_\' 5 330 Puieni 5 450 Cominerce
5 152 R:I:overyol`Dcl`u\illcd Liabilily 5 368.451:\<:5105 Perso:ial 5 835 Paieii: - Abbre\‘iated 5 460 Dcporiaiion
Sludenl Loaris 5 340 Marine Injur>l Producl Nc\~.' Drug Applie:ilion 5 470 Rackeleer lnHucnccd and
(Exch\des \’elerans] 5 345 Mnrinc Producl Liahilit_\' 5 840 Tradernark C`omlpl Org.nnizations
5 153 Ri:cci\'cry ol`()\'czp:iymem Liabi|ily PERSON.»\L PROPERT\' 1”\BOR SOC|-\], §F("llRlT\' 5 480 Coiisu:rier (`rcdil
ol`\"clcr:in’s Br:nefils 5 350 Motor \"c|iicle 5 370 Ollzer Fraiir.l 5 110 Fair Lalmr Sland:irds 5 861 Hl:-‘\ (139511) 5 490 C:ible.'S:il TV
5 160 Slockliolders' Sui1s 5 355 Motor \'clii¢:li: 5 371 Trutli in Li:ndii\g Acl 5 862 Black Luii_ij.. (923) 5 850 Sccuriiicsf(`ciiuinodhicsf
5 190 Olhcr Conlracl Product Li:\hi|i|y 5 380 O\hcr Personzil 5 720 [.:iborfMan:igcmum 5 363 DlWC’/DIWW l405{i_.z)) Excliangu
5 195 Conlrai:t Pmducl Li:ibilily 5 360 Ollu:r l‘ersonal Properry Daiii:\gc Relai`ions 5 364 SSHJ Tillc X\'l 5 890 O!hi:r Slzllulor_\' .>\clicins
5 196 Fruni:hisi: lnjur)' 5 385 Pmpcriy D:lmage 5 740 Railway Lnbor .~'\ci 5 865 RS| (405(§}) 5 391 Agricuhur:ll Ai:ls

5 362 Fcrsonzi| Injury -
Mcdi:ca| M:llpr:lctici:

Produe‘l Liahilil'_v

 

RE.\L i»izoi’§'r\'

CIVIL RIGHTS

PR|SONER Pl-]TI'!`[ONS

 

52
52
52
52
52
52

l[) L:md C`urrdr:mnalion

20 Foreclosure

30 Ri:r\l Lcasc & E_ji:i:liiicnl
40 Tons lo Lund

45 Tort Product liabilin

9

 

5 440 Olhcr [.`ii.’il Righls
5 441 \’Dling

5 442 Empluymcnl

5 443 Housing»’

5 448 Ei.hical`mn

 

Hnbens Cnrpus:
L'_l 463 A|ien Dctaince
5 510 Molioris to V:ic:l|c
Scnlcncr:

555 l"risoii Coiidilion

560 Civil Del:iim:e -
Condiiions of
Conl'inemi:ni

5 751 F:nnily and L'lcdica.l
Leavc .-\.c!

5 790 Olher Labor [.itigutioii

5 791 Emp]u_\'i:c Ri:lin.'mcnl
lncoine Securir)' Acl

5 893 E!i\'irmimerl!ul i\1a[\i:rs
5 895 Frcedoz'n oflnforlnalron

 

F'E[)ERAL '[`AX SL||TS

.»\ec

 

 

 

 

 

5 870 Taxi:s (U.S. Plaimil`l`
or Dr:i`cndani)

5 S'."l lRS»-Third Pz\:rl_\'
16 US(.` 7609

5 896 Arbilration

5 399 Administruti\'c Proccdure
r‘\cl.'Ri:\'ie\v cr Appca] of
:\gi:m:y Di:cision

Acconunod:itions 5 530(]¢:11\:1';1| 5 c150 Conslirutiuna|ily 01`
0 ."\|| Olhcr Ri:al Property 5 445 Amer. w/Dis:lbi|ilius - 5 535 Dc:.i|h Pcnzilly lMl\"llGR.-\TI'ON S\alc S|ali.ilcs
Empluymi:nl ()ther: 5 462 Nalurziiiz:nion .»\pplicatiun
5 446 Aim:r. \\'i'D`is:\!Jililies - 5 540 i\'iandamiis & Olhcr 5 465 Ollicr linii'iigmtion
Otlier 5 550 Ci\."il Rigl\ls Aclio:is
5
5

 

 

V. ORlGlN (!’facc mi ".\"' in {)iii.' h‘u.\' ()Jif\)

al Origina[ 5 2 Removi:d from 5 3 Remzinded from 5 4 Re:`nslziled or 5 5 Tmns|`¢n-cd from 5 6 Miiitidislricl 5 8 Mlillidislricl
Proceeding Stalc Courl Appiz|lzite Court Reopeni:d Anoihcl- Dis[rjc¢ Liligaliun - Li`tigziti'on -

.".\'pecili) 'I`ransf'er Di`recl 1"ile

Cite lhc U.S, Civil Stall.il¢: linder which you are filing (Du our rim jurisdictional _~;mrurcs mr!r:ss diver-singh
N.J.S.A_ 34211-562. et Se€l.

Bricl` description ofeausc;

Failure to Pay Overtime

VI. CAUSE OF ACTION

 

 

 

 

 

 

Vll. REQUESTED IN 5 CHECK IF Tl-IIS IS A CLASS ACTION DEMAND S CHECK YES 0111)' if`demandcd in complaint
COMPLAlNT: UNDER RULE 23-. F»R-C\'-P- 150.000.00 JUR\" DEM.»\ND: § Yes i:iNu
viiI. RELATED CASE(S) ` 7
lF ANY féuu ins!ru¢.'!m)ir): JUDGE DOCKET NUMBER
DATE ' . _ _ l SiGr\=A'rU E F TrORNr-.Y OFJYCORD
f i l 151 rfc / i /i/

FOR OFF[CE llSE ONLY

RECE!PT § AMOUN'|` .'\PPLYING IFP JUDGF. M:‘\(.`i. JUDGE

Case 2:18-cV-16083-.]l\/|V-.]AD Document 1 Filed 11/13/18 Page 2 018 PagelD: 2

IN THE UNITED STATES I)ISTRICT COURT

FOR THE DISTRICT OF NEW .]ERSEY

 

JONATHAN BUCHSPIES,
.]URY DEMANDED
Plaintiff,
Civil Action No.
v.
PFIZER, lNC.
Defenclant.

 

COMPLAINT

Plaintiff, Jonathan Buchspies, by and through his undersigned counsel, hereby files this

Coniplaint against Defendant Pfizer, lnc. and avers as follows:

I. PARTIES AND JURISDICTION
l. Plaintiff, Jonathan Buchspies (hereinafter “Plaintifr" 01‘ “Buchspies”), is an adult

individual residing in Parsippany, New Jersey.

2. Defendant, Ptizer, Inc. (hereinafter “Defendant” or “Pfizer”) is a Delaware
corporation with a principal place of business at 400 Webro Road_. Parsippany, Morris CcuntyJ

New Jersey.

4. At all times relevant herein, Pf`izer Was an “employer” of Plaintifl` within the

meaning of the Fair Labor Standards Act and New Jersey Wage Laws.

5. This Court has Original Subjeet matter jurisdiction over this action pursuant to 28

U.S.C. § 1331 because the claims herein arise under the laws of the United States, the FLSA.

Case 2:18-cv-16083-.]|\/|V-.]AD Document 1 Filed 11/13/18 Page 3 of 8 PagelD: 3

This Court has supplemental jurisdiction over related state law claims because they arise out of

the same circumstances and are based upon a common nucleus of operative fact.

6. Venue is proper in this judicial district pursuant to 28 U.S.C. §§ l39l(b)(1) and
(b)(2) because Defendant resides in and conducts business in this judicial district and because a
substantial part of the acts and/or omissions giving rise to the claims set forth herein occurred in

this judicial district.

II. FACTUAL ALLEGATIONS

9. Defendant Pfizer is an American pharmaceutical corporation.

10. Defendant is an employer covered by the record-keeping minimum Wage, Wage
payment and overtime pay mandates of the Fair Labor Standards Act (“FLSA”) and the New
.1 ersey Wage and Hour Laws (“NJWI-IL” or “New Jersey Wage and Hour Laws”), N.J.S.A.
34:11-562, etseq., and N.J.A.C. 12:56, et seq.

11. In 2013, Det`endant hired Mr. Buchspies to work at its facility located in
Parsippany, New Jersey.

12. Mr. Buchspies worked as a chemical analyst in a pharmaceutical laboratory
While working as a chemical analyst, Defendant’s payroll system classified him as an "‘oveitime
eligible employee.”

13. Two weeks before his termination, Mr. Buchspies raised complaints with human
resources regarding his unpaid overtime

14. On May 17, 201 S, Det`endant terminated Mr. Buchspies’ employment and did not
explain any reason for the termination

15. At all times relevant to this complaint, Plaintifr"s base rate of pay was set by the

Defendant approximately $34.00 per hour.

Case 2:18-cv-16083-.]|\/|V-.]AD Document 1 Filed 11/13/18 Page 4 of 8 PagelD: 4

16. While employed by Defendant, Plaintiff often worked longer hours than the forty
(40) hour work week.

17. Upon information and belief, Defendant set the Plaintiff’s weekly Work schedule,
deciding where and when the Plaintiff would Work.

18. Despite working more than forty (40) hours per week, the Plaintiff never received
overtime pay.

19. Each and every hour that Plaintiff worked for Defendant was paid at the straight
time rate of approximately 334.00 per hour.

20. Upon information and belief, Defendant determined Plaintiff’s base wages and
decided not to pay Plaintiff overtime for hours worked more than forty (40) hours per week.

21. Throughout Plaintiff’s employment with Defendant, Plaintiff was not an

“exempt"` employee as defined under the FLSA.

III. CAUSES OF ACTION
COUNT I

Violation of the Fair Labor Standards Aet
(Failure to Pay Overtime Compensation)

22. Plaintiff incorporates by reference Paragraphs 1 through 21 as if fully set for

herein.

23. At all times relevant herein, Defendant was an “employer” within the meaning of
the FLSA.

24. At all times relevant herein, Defendant was responsible for paying Wages to
Plaintiff.

25. At all times relevant herein, Plaintiff was an “employee” of Defendant within the

meaning of the FLSA.

bJ

Case 2:18-cv-16083-.]|\/|V-.]AD Document 1 Filed 11/13/18 Page 5 of 8 PagelD: 5

26. Plaintiff was not an “exempt” employee for purposes of the overtime provisions

ofthe FLSA.

27. Defendant failed to pay Plaintiff for hours he worked greater than forty (40) per

workweek.

28. Under the FLSA, an employer must pay an employee who is not exempt from the
overtime provisions of law at least one and one-half times his base rate for each hour worked

more than forty (40) hours per workweek.

29. Defendant’s violations of the FLSA include not paying Plaintiff any overtime pay

for overtime hours spent above the forty hours Plaintiff each week.

30. Defendant’s conduct in failing to pay Plaintiff Was willful and not based upon any

reasonable interpretation of the law.

31. As a result of Defendant’s unlawful conduct, Plaintiff has suffered damages as set

forth herein.

COUNT ll
Violation of New Jersey Wage Laws
(Failure to Pay ()vertime Compensation)

32. Plaintiff incorporates by reference Paragraphs l through 31 as if fully set for
herein.

33. At all times relevant herein, Defendant was Plaintiff`s “employer” within the

meaning of the New Jersey Wage Laws.

34. At all times relevant herein, Defendant was responsible for paying wages to the

Plaintiff.

Case 2:18-cv-16083-.]|\/|V-.]AD Document 1 Filed 11/13/18 Page 6 of 8 PagelD: 6

35. Under the New Jersey Wages Laws, an employer must pay a non-exempt
employee at least one and one-half times his base rate for each hour Worked greather than forty

(40) hours per workweek.

36. At all relevant times herein, Plaintiff was not an “exempt” employee for purposes

of the overtime provisions of the New Jersey Wage Laws.

37. Defendant’s violations of the New Jersey Wage Laws include failing to pay

Plaintiff for hours worked by him more than forty (40) per workweek.

38. Defendant’s conduct in failing to pay Plaintiff properly was willful and was not

based upon any reasonable interpretation of the law.

39. As a result of Defendant’s unlawful conduct, Plaintiff has suffered damages as set

forth herein.

COUNT III
FLSA--RETALIATION
(29 U.S.C.A. § 215(3)3)
(Plaintiffs v. Defendants)

40. Plaintiff incorporates paragraphs 1-39 as if fully set forth at length herein.

41. At set forth above, Plaintiff made a complaint about his wages, excessive hours
and overtime, and as such, Plaintiff was engaged in protected activity under the Fair Labor
Standards Act, 29 U.S.C.A. § 215(a)(3).

42. Defendant took adverse action against Plaintiff by terminating his employment

43. As set forth above, Plaintiff’ s participation in protected activity was a motivating

factor in Defendant’s decision to terminate his employment

Case 2:18-cv-16083-.]|\/|V-.]AD Document 1 Filed 11/13/18 Page 7 of 8 PagelD: 7

44. As such, Defendant’s decision to terminate Plaintiff’s employment is a retaliatory
action prohibited by the Fair Labor Standards Act, 29 U.S.C.A. § 215(a)(3) Fair Labor Standards
Aet, 29 U.S.C.A. § 215(a)(3).

45. As a proximate result of Defendant’s conduct_. Plaintiff sustained significant
damages, including but not limited to: great economic loss, future lost earning eapacity, lost
opportunity, loss of future wages, loss of front pay, loss of back pay, as well as emotional
distress, mental anguish, humiliation, pain and suffering, consequential damages and Plaintiff
also sustained work loss, loss of opportunity, and a permanent diminution of earning power and
capacity and a claim is made therefore

64. As a result of the conduct of Defendant’s owners/management, Plaintiff hereby
demands punitive damages

65. Pursuant to the Fair Labor Standards Act, 29 U.S.C.A. § 210 et seq., Plaintiff
demands attorneys fees and court costs.

IV. RELIEF REQUESTED

WHEREFORE, Plaintiff Jonathan Buchspies demands judgment in his favor and against

Defendant and that this Court enter an Order providing that:

A. Defendant is to compensate, reimburse, and make Plaintiff whole for any and all
pay and benefits he would have received had it not been for Defendant’s illegal actions,
including but not limited to past lost earning Plaintiff should be accorded those benefits
illegally withheld;

B. Plaintiff is to be awarded liquidated damages as applicable under the Fair Labor

Standards Act and New Jersey Wage Laws in an amount equal to the actual damages in this case.

Case 2:18-cv-16083-.]|\/|V-.]AD Document 1 Filed 11/13/18 Page 8 of 8 PagelD: 8

C. Plaintiff is to be awarded the costs and expenses of this action and reasonable
attorneys’ fees as provided by applicable federal and state law.

D. Any other further relief this Court deems just proper and equitable.

Date: November 13. 2018 LAW OFFICES OF ERIC A. SHORE, P.C.

l

BY; /Jl/M/\ \/g/C/©

GRAHAM F. BAIRD, ESQUIRE (Pa. ld. No. 92692)
Two Penn Center, Suite 1240

1500 John F. K Boulevard

Philadelphia, PA 191 10

Tel.: (267) 546-0131

Fax: (215) 944-6124

Email: grahamb@ericshore.com

An'orneyfor Plaintiff Jonai‘han Buchspi'es

